Per Curiam.
Goodhue brought an action of trespass against Forney. The complaint was for shooting the plaintiff’s mare.
Plea, not guilty.
Verdict for the plaintiff. Motion for a new trial overruled, and judgment on the verdict.
The motion for a new trial was founded on newly discovered evidence. An affidavit of the defendant, and another by one David Tipton, show the ground of the motion. The record contains all the evidence given in the cause. There is a good deal of evidence, but it is not *248very strong against the plaintiff. The newly discovered evidence, stated in said affidavits, satisfies us that there ought to be another trial.
J. U. Pettit and D. D. Pratt, for the plaintiff.
The judgment is reversed, and the verdict set aside, with costs. Cause remanded for another trial.